Citation Nr: 1513970	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the service-connected bipolar disorder, to include whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1977 to January 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a previously assigned 30 percent rating for bipolar disorder.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

A February 2011 VA examination indicates that the Veteran has been unemployed since 2009.  He reported to the examiner that he stopped working because he had "some kind of altercation with my boss."  In his June 2011 Notice of Disagreement (NOD), the Veteran asserted that the current disability rating did not accurately reflect the impact his psychiatric condition has on his ability to maintain gainful employment and relate to others, noting that he quit his last job after a blow up with his employer.  Thus, the record reasonably raises the issue of the Veteran being unable to engage in substantially gainful employment due to his disability.  Thus, this appeal raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

On the Veteran's March 2013 VA Form 9, substantive appeal to the Board, he requested to appear at a video conference hearing before a Veterans Law Judge; however, in subsequent correspondence to the Board, he withdrew this hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected bipolar disorder.  His bipolar disorder was last examined in February 2011.  The examination report in the claims file indicates that it was an addendum to an examination, but the record contains no other examination report.  A review of the electronic files does not provide any additional medical records.  Thus, it appears that the record is incomplete and that there was a psychiatric examination provided to the Veteran prior to the February 2011 addendum report located in the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should obtain and associate with the claims file a copy of the VA examination report with which the February 2011 is associated.  Similarly, any outstanding VA treatment records should be obtained and associated with the claims file.

Moreover, in the Veteran's June 2011 Notice of Disagreement (NOD), the Veteran reported that the current rating does not accurately reflect the impact his psychiatric condition has on his life, particularly his ability to maintain gainful employment and to relate to others.  The Veteran feels the February 2011 VA examination was not adequate because it did not accurately portray the true functional impact of his psychiatric disorder on a daily basis.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

Given the Veteran's assertions, and the fact that it has been nearly four years since the Veteran was last examined, with no other medical evidence of record currently available, a remand is necessary to further develop this record.  

The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for an increased disability rating in excess of 30 percent for the service-connected bipolar disorder.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.

1.  Send the Veteran a TDIU claim form and a duty-to-assist letter notifying the Veteran as to how to substantiate a TDIU claim pursuant to 38 C.F.R. § 3.159.

2.  Obtain and associate with the claims file or electronic record all VA mental health treatment records from October 2010 to the present.  

3.  With appropriate authorization from the Veteran, obtain and associated with the claims file or electronic record any private mental health treatment records identified by the Veteran.

4.  After completion of the above directives, schedule the Veteran for a psychiatric examination to determine the nature and severity of the Veteran's service-connected bipolar disorder.  The claims file and access to the electronic record should be provided to the appropriate examiner for review.  The examiner should elicit a history from the Veteran regarding his bipolar disorder and examine the Veteran thoroughly.  

The examiner should provide information concerning the current state of the Veteran's bipolar disorder and whether it has increased in severity since the effective date of service connection.  The examiner should also comment on whether the Veteran's bipolar disorder causes occupational and social impairment with reduced reliability and productively; and/or whether it results in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and/or mood; and/or whether it results in total occupational and social impairment.  If the examiner finds that the service-connected bipolar disorder does not result in total occupational impairment, then the examiner should opined as to the level of occupational impairment caused by the service-connected bipolar disorder.  

The examiner must provide a complete rationale for all opinions provided. 

5.  After completing the above action, readjudicate the claim on appeal, to include consideration of a TDIU on an extraschedular basis if warranted.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




